Exhibit 10.4

 

SIXTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

 

 

 

                THIS SIXTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this
“Sixth Amendment”) is made and entered into effective as of the 1st  day of
April, 2005, by and between Standard Parking Corporation, a Delaware corporation
(the “Company”) and James A. Wilhelm (“Executive”).

 


RECITALS

 

A.            The Company and Executive are parties to an Executive Employment
Agreement dated August 1, 1999 (the “Employment Agreement”), which was modified
pursuant the First Amendment to Employment Agreement dated April 25, 2001
(“First Amendment”), the Second Amendment to Employment Agreement dated October
19, 2001 (the “Second Amendment”), the Third Amendment to Employment Agreement
dated January 31, 2002 (“Third Amendment”), the Fourth Amendment to Employment
Agreement dated April 1, 2003 (“Fourth Amendment”) and the Fifth Amendment to
Employment Agreement dated April 30, 2004 (“Fifth Amendment”).  The Employment
Agreement, First Amendment, Second Amendment, Third Amendment, Fourth Amendment
and Fifth Amendment are hereinafter collectively referred to as the “Employment
Agreement”.  All capitalized terms used herein and not otherwise defined shall
have the same meaning ascribed to such terms in the Employment Agreement.

 

B.            The Company and Executive desire to amend certain terms of the
Employment Agreement as hereinafter set forth.

 

                NOW, THEREFORE, the Employment Agreement is hereby amended in
the following respects:

 

1.             The first sentence of Paragraph 2. (a) is hereby amended by
deleting the entire sentence and substituting the following sentence in lieu
thereof:

 

                                “Salary.  Executive shall receive a base salary
at the rate of not less than $600,000, effective as of April 1, 2005.”

 

2.             Subparagraph (i) of paragraph 5 (g) is hereby amended by deleting
the first sentence and substituting the following sentence in lieu thereof:

 

                                “ (i)         if Executive’s termination occurs
for any reason other than Cause, the sum of $600,000 in equal monthly
installments for up to sixty (60) months following the Date of Termination;”

 

 

1

--------------------------------------------------------------------------------


 

 

 

                3.             Except as specifically amended by this Sixth
Amendment the Employment Agreement shall remain unchanged and in full force and
effect.

 

 

IN WITNESS WHEREOF, Executive and the Company have executed this Sixth Amendment
as of day and year first above written.

 

 

 

Standard Parking Corporation

 

 

By:

/s/ John V. Holten

 

John V. Holten

 

Chairman of the Board

 

 

EXECUTIVE:

/s/ James A. Wilhelm

James A. Wilhelm

 

 

 

2

--------------------------------------------------------------------------------